UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x   Civil Action No.: 1-19-CV-05609
PINKNEWS MEDIA GROUP LTD.                                         :
                                                                  :   NOTICE OF CROSS-MOTION
                            Plaintiff,                            :
                                                                  :
         - against -                                              :
                                                                  :
                                                                  :
HERE PUBLISHING INC. d/b/a PRIDE                                  :
MEDIA, OREVA CAPITAL CORP.,                                       :
ADAM LEVIN, and DOES 1-50                                         :
                                                                  :
                            Defendants.                           :
------------------------------------------------------------------x


         PLEASE TAKE NOTICE that, pursuant to Rule 12, 55 and 60 of the Federal Rules of

Civil Procedure and upon the accompanying Memorandum of Law in Support of Defendants’

Cross-Motion, Declaration of Adam Levin, Declaration of Michael J. Kapin, Esq. and the

exhibits attached thereto, and upon all prior papers, pleadings and proceedings in this case, the

undersigned counsel for HERE PUBLISHING INC. d/b/a PRIDE MEDIA, OREVA CAPITAL

CORP., and ADAM LEVIN (collectively “Defendants”), will bring the following cross-motion

before the Honorable Analisa Torres, at the United States Courthouse, Southern District of New

York, Daniel Patrick Moynihan United States Courthouse 500 Pearl St., Courtroom 15D, New

York, NY 10007-1312, at a date and time to be determined by this Court, for an Order: (a)

dismissing this action pursuant to Federal Rule of Civil Procedure 12(b)(1) and (5) for lack of

subject matter jurisdiction and insufficient service of process; or, in the alternative, (b) denying

Plaintiff's Order to Show Cause seeking a final judgment on default against Defendants; (c)

Excusing Defendants' failure to timely answer or otherwise move against Plaintiff's Complaint;
(d) permitting Defendants to interpose an answer; and (e) awarding Defendants such other and

further relief as this court deems is just.



Dated: New York, New York                        Yours, etc.,
       June 19, 2020
                                                 KAPIN PLLC
                                                 Attorneys for Defendants

                                                 /s/ Michael J. Kapin
                                                 ____________________________
                                                 MICHAEL J. KAPIN, ESQ.
                                                 1133 Broadway - Suite 1001
                                                 New York, New York 10010
                                                 (212) 513-0500
